Title: From George Washington to Robert McMickan, 7 January 1775
From: Washington, George
To: McMickan, Robert



Sir,
Mount Vernon Jany 7th 1775

Your Letters of the 29th of June, 3d and 8th of Augt and 3d of October are all before me, and I cannot help complaining

of the great hardship and injustice done me in detaining the Brigantine Farmer Six Weeks at Port Morant till the purchasers of Mr Adam’s Herrings could take them away, and replace Rum from different parts of the Country. Surely such a thing was never done before! What more had the Vessel to do, than deliver its Freight agreeable to the Bill of Lading at the Port it went to? could it be supposed, that for the usual Freight, I would have engaged a Vessel to lay Six Weeks at the above Place till Planters from different parts of the Island—a thing I never heard of till return of the Brig—should find it convenient to fetch away the Commodities they had contracted for? Mr Adams denies having any knowledge of such design, and I think it exceeding unreasonable that I should be the sufferer by such a practice.
As you have not sent me the Sugar and other Articles wrote for before now, you will please not to do it now, as, by an Article of the Continental Association I shall be obliged to return them if they arrive in Virginia after the first day of next Month—there being no other alternative after that date. I could have wished to have receiv’d these things in time, but must now forego the advantage of them and leave the Balle due me in your hands till I can see how otherwise to apply it. I am Sir Yr Most Hble Servt

Go: Washington

